        Case 4:82-cv-00866-DPM Document 5725 Filed 12/07/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                                          PLAINTIFF

V.                                   NO. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT NO. 1, ET AL.                                                           DEFENDANTS

EMILY McCLENDON, ET AL.                                                         INTERVENORS


                         PCSSD’S RESPONSE IN OPPOSITION TO
                          INTERVENORS’ MOTION TO STRIKE

        Pulaski County Special School District (“PCSSD”), for its Response in Opposition to

Intervenors’ Motion to Strike (Doc. 5724), submits the following:

        1.     All information presented in PCSSD’s November 20, 2020, Special Status Report

(Doc. 5723) is related to happenings at PCSSD in the first quarter of the 2020-2021 school year.

This information could not have been presented in the July 2020 trial because the events had not

yet occurred. The suggestion that submission is untimely thus does not even make sense.

        2.     In drafting the report, PCSSD was careful to present factual information and

refrain from making any inferences or arguments thereon. As such, Intervenors’ allegation that

PCSSD filed its Special Status Report “making arguments” is simply unfounded. (Doc. 5724,

⁋ 4).

        3.     PCSSD did not even mention facilities in its Special Status Report. Intervenors’

contention that PCSSD offered a “justification for not fulfilling its obligation to provide ‘equal’

facilities” thus relies on inferences and arguments made by Intervenors, but not actually found in

PCSSD’s special status report. (Doc. 5724, ⁋ 4).




                                                1
        Case 4:82-cv-00866-DPM Document 5725 Filed 12/07/20 Page 2 of 5




       4.      Regardless of the fact that PCSSD did not even bring up the topic of facilities,

PCSSD’s “obligation to provide ‘equal’ facilities” is not a concept that could be altered by

anyone at this point—whether by PCSSD through the filing of a Special Status Report or by

Intervenors’ filing a motion to strike the same. The parties have entered a controlling stipulation

in order to “make PCSSD fully constitutional” upon the construction of a new Mills High School

for $50 million and the conversion of Mills Middle School for $5 million (Doc. 5084, pp. 3-4).

The Court approved this stipulation. (Doc. 5091). Thus, PCSSD need not offer any

“justification” or “argument” on its “obligation to provide ‘equal’ facilities” and the Court need

not entertain Intervenors’ opening the door on such issues after this topic was fully ventilated at

trial. PCSSD has no doubt that the Court is fully appraised of the parties’ positions on this issue,

and so no “justification” or “argument” is needed from either party. That is why PCSSD did not

provide anything like this. PCSSD merely reported the facts.

       5.      Moreover, since the trial in this matter, and until PCSSD is declared unitary,

certain things continue to happen associated with the pendency of this action, for example:

               a.      PCSSD filed facilities status reports on August 31, 2020 (Doc. 5690) and

                       on October 30, 2020 (Doc. 5721). PCSSD intends to file an upcoming

                       facilities status report on or before December 31, 2020.

               b.      The parties held a bi-monthly lunch meeting by teleconference on

                       November 11, 2020, as hosted by JNPSD. Absent Court Order dispelling

                       this ongoing obligation, PCSSD anticipates another such meeting in

                       January 2021.




                                                 2
        Case 4:82-cv-00866-DPM Document 5725 Filed 12/07/20 Page 3 of 5




               c.     PCSSD has gathered information and worked on responding to requests

                      for information as propounded on PCSSD by Intervenors even though

                      there is no formal discovery at this time.

               d.     Once the 2019-2020 Annual Discipline Report and the 2019-2020 Annual

                      Monitoring and Compliance Report were approved by the Board, PCSSD

                      provided copies of the same to Intervenors.

               e.     Most importantly, PCSSD continues to make progress towards closing

                      gaps and educating students through the ongoing act of holding school.

       6.      All of the above demonstrate that even though there is no scheduling order and

even though the trial has technically concluded, this case is not static. Intervenors’ motion to

strike is apparently an attempt to prevent the Court from being aware of the happenings at

PCSSD.

       7.      There is precedent in this case, and in fact it has been customary, for PCSSD to

file various Special Status Reports to the Court outside of a formal trial and above and beyond

the bi-monthly facilities reports. See (Doc. 1577) (Special Status Report about finances including

budget cuts); (Doc. 1579) (supplement to Special Status Report about finances including budget

cuts); (Doc. 1719) (Special Status Report concerning interdistrict school); (Doc. 2521) (Special

Status Report concerning affirmative action); (Doc. 5206) (Special Status Report on

developments related to PCSSD’s fiscal distress and state action related to same); (Doc. 5215)

(Status Report informing court on various case developments); (Doc. 5322) (Supplemental Status

Report on facilities even though PCSSD had just filed a facilities report less than two weeks

prior); (Doc. 5337) (Special Status Report on facilities even though one was not due).




                                                3
        Case 4:82-cv-00866-DPM Document 5725 Filed 12/07/20 Page 4 of 5




        8.      Other than just PCSSD, Intervenors and other district defendants have also filed

various Special Status Reports and various unscheduled reports on various topics over the years.

See (Doc. 5338) (Intervenors’ Status Report on facilities); (Doc. 5261) (JNPSD supplement to

Status Report attaching numbers that just became available); (Doc. 1649) (LRSD Special Status

Report regarding budget).

        9.      There is nothing inherently impermissible about Special Status Reports, they are

in line with the history of this case, and in fact Intervenors are often critical when PCSSD does

not keep them and the Court informed about developments in the district.

        10.     The Court can accept or reject the information in PCSSD’s Special Status Report

to the extent that the Court finds it helpful; the Court is certainly free to ignore the report if it so

chooses. However, the filing of the report is not improper and does not warrant being struck.

        WHEREFORE, the Pulaski County Special School District respectfully requests that the

Court DENY Intervenors’ motion to strike the Special Status Report.

                                                Devin R. Bates (2016184)
                                                M. Samuel Jones III (76060)
                                                Amanda G. Orcutt (2019102)
                                                MITCHELL, WILLIAMS, SELIG,
                                                  GATES & WOODYARD, P.L.L.C.
                                                425 West Capitol Avenue, Suite 1800
                                                Little Rock, Arkansas 72201
                                                Telephone: (501) 688-8800
                                                Facsimile: (501) 688-8807
                                                sjones@mwlaw.com
                                                dbates@mwlaw.com

                                                and




                                                   4
Case 4:82-cv-00866-DPM Document 5725 Filed 12/07/20 Page 5 of 5




                            Jay Bequette
                            Cody Kees
                            Bequette Billingsley & Kees, P.A.
                            425 West Capitol Ave., Suite 3200
                            Little Rock, Arkansas 72201
                            Telephone: (501) 374-1107
                            Facsimile: (501) 374-5092
                            Mobile: (501 590-4500
                            jbequette@bbpalaw.com
                            ckees@bbpalaw.com

                            Attorneys for Pulaski County Special
                            School District




                               5
